EXHIBIT 99.1 Contact: Gary A. Smith Senior Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS THIRD QUARTER FISCAL 2012 RESULTS · Achieves Record Third Quarter Operating Margin · Comparable Store Sales Increases 7.0% · EPS Increases 34.1% · Increases Fiscal 2012 Guidance BIRMINGHAM, Ala. (November 18, 2011) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the third quarter ended October 29, 2011. Financial Highlights Net sales for the 13-week period ended October 29, 2011 increased 10.6% to $185.2 million compared with $167.4 million for the 13-week period ended October 30, 2010.Comparable store sales increased 7.0%. Net income for the 13-week period ended October 29, 2011 increased 26.8% to $16.0 million compared with $12.6 million for the 13-week period ended October30,2010.Earnings per diluted share increased 34.1% to $0.59 compared with $0.44 for the 13-week period ended October 30,2010. Net sales for the 39-week period ended October 29, 2011 increased 10.2% to $542.0 million compared with $491.7 million for the 39-week period ended October 30, 2010.Comparable store sales increased 6.6%.Net income for the 39-week period ended October 29, 2011, was $43.2million compared with $33.9 million for the 39-week period ended October 30, 2010.Earnings per diluted share increased 34.5% to $1.56 compared with $1.16 for the 39-week period ended October30, 2010. Jeff Rosenthal, President and Chief Executive Officer, stated, “We are pleased to report the eighth consecutive quarter of comparable store sales increases and a record third quarter operating margin. Strong footwear and apparel sales, improved inventory management, and operational excellence continue to drive our results.We look forward to the holiday season and have increased our full year Fiscal 2012 guidance.” For the third quarter, Hibbett opened 16 new stores, expanded 4 high performing stores and closed 3 underperforming stores, bringing the store base to 815 in 26 states as of October29,2011. In the fourth quarter, Hibbett anticipates opening 19 to 21 new stores and closing 1 to 3 underperforming stores.In Fiscal 2012, the Company expects to open 51 to 53 new stores, expand 16 high performing stores and close 16 to 18 stores. Liquidity and Stock Repurchases Hibbett ended the third quarter of Fiscal 2012 with $53.0 million of available cash and cash equivalents on the consolidated balance sheet, no bank debt and full availability under its $80.0million unsecured credit facilities. During the third quarter, the Company repurchased 698,880 shares of common stock for a total expenditure of $25.4 million.Approximately $154.8 million of the current $250.0 million authorization remains for future stock repurchases. Fiscal 2012 Outlook The Company increased its earnings guidance for Fiscal 2012 to a range of $2.05 to $2.11 per diluted share with an expected comparable store sales increase in the mid-single digit range for the fourth quarter. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday,November18,2011, to discuss third quarter Fiscal 2012 results.The number to call for the live interactive teleconference is (212)231-2900.A replay of the conference call will be available until November 25,2011, by dialing (402)977-9140 and entering the passcode,21544092. The Company will also provide an online Web simulcast and rebroadcast of its Fiscal 2012 third quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.hibbett.com under Investor Relations, www.streetevents.com and www.earnings.com on Friday,November18,2011, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through November 25, 2011. Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Southeast, Southwest, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening, expansion and closing plans, liquidity, sales trends, earnings per diluted share and comparable sales for Fiscal 2012, and merchandising, inventory management, operations and stock repurchase plans.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on March 29, 2011, and the “MD&A” section on our Quarterly Reports on Form 10-Q filed on June 3 and September 6, 2011. In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. - MORE - HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 29, October 30, October 29, October 30, Net sales $ Cost of goods sold, distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 51 13 64 Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic earnings per share $ Diluted earnings per share $ Weighted average shares outstanding: Basic Diluted Unaudited Condensed Consolidated Balance Sheets (In thousands) October 29, January 29, Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Investment Accounts payable $ $ Short-term capital leases Accrued expenses Total current liabilities Non-current liabilities Stockholders' investment Total liabilities and stockholders' investment $ $ END OF EXHIBIT 99.1
